Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 9/17/2020, Applicant, on 11/30/2020, amended 1, 3, 6, 8-9, 11, 14-17 and 19.

The Informational Disclosure Statements (IDS) filed on 11/30/2020 are acknowledged and considered by the Examiner. 

Claims 1-20 are now pending in this application and have been rejected below. 


Response to Amendment
Applicant's amendments are sufficient to overcome the 35 USC 112(b) rejections set forth in the previous action. The 35 USC 112(b) rejections are hereby withdrawn.

Applicant's amendments to claims 1, 3, 6, 8-9, 11, 14-17 and 19 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action.

Applicant's amendments to claims 1, 3, 6, 8-9, 11, 14-17 and 19 are not sufficient to overcome the prior art rejections set forth in the previous action.








Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, these rejections are maintained. 

Applicant submits, “…Applicant respectfully asserts that claims 1-20 are not directed to any of the groupings of subject matter... claim does not recite a mathematical concept (i.e., the claim limitations do not fall within the mathematical concept grouping), if it is only based on or involves a mathematical concept...Applicant's amended claims, however, do not recite any of these types of activities, but instead relate to model training and machine learning predictions and predictive precision, and therefore are more related to example 39 ”. The Examiner respectfully disagrees.

Analyzing under Step 2A, Prong 1:
The limitations regarding, …obtaining a set of business and technical requirements for IT infrastructure and applications as input to ...; generating, by the ..., a client business and technical requirement software model using the ... based on extending generic model constructs with constructs specific to capturing client requirements, the constructs comprising constraints, mapping and transformation rules and solution patterns from a constraints, rules and patterns repository; generating, by the ..., a draft IT solution configuration using an automated model-driven computing process that generates the draft IT solution configuration for client requirements for a target shared resource computing environment offering; generating, by the ..., a configuration solution in a formal constraint satisfaction model using formal constraint satisfaction problem solver representation based on translating, the generated draft IT solution configuration into a constraint satisfaction problem solver language of a constraint satisfaction engine that propagates values of chosen attributes in the draft IT solution configuration, identifies valid values for unset attributes, and identifies conflicts that include conflicting attributes in the generated draft IT solution configuration as a result of received edits from ...; generating, ... results using results from a formal cloud model skeleton and the configuration solution; and generating, by the ..., ... results for the identified valid values for the unset attributes, ...., under the broadest reasonable interpretation, may be interpreted to obtaining a set of business and technical requirements for IT infrastructure and applications as input to ...; generating, by the ..., a client business and technical requirement software model using the ... based on extending generic model constructs with constructs specific to capturing client requirements, the constructs comprising constraints, mapping and transformation rules and solution patterns from a constraints, rules and patterns repository; generating, by the ..., a draft IT solution configuration using an automated model-driven computing process that generates the draft IT solution configuration for client requirements for a target shared resource computing environment offering; generating, by the ..., a configuration solution in a formal constraint satisfaction model using formal constraint satisfaction problem solver representation based on translating, the generated draft IT solution configuration into a constraint satisfaction problem solver language of a constraint satisfaction engine that propagates values of chosen attributes in the draft IT solution configuration, identifies valid values for unset attributes, and identifies conflicts that include conflicting attributes in the generated draft IT solution configuration as a result of received edits from ...; generating, ... results using results from a formal cloud model skeleton and the configuration solution; and generating, by the ..., ... results for the identified valid values for the unset attributes, ....; therefore, the claims are directed to a mental process. 

Further, …obtaining a set of business and technical requirements for IT infrastructure and applications as input to ...; generating, by the ..., a client business and technical requirement software model using the ... based on extending generic model constructs with constructs specific to capturing client requirements, the constructs comprising constraints, mapping and transformation rules and solution patterns from a constraints, rules and patterns repository; generating, by the ..., a draft IT solution configuration using an automated model-driven computing process that generates the draft IT solution configuration for client requirements for a target shared resource computing environment offering ... generating, ... results using results from a formal cloud model skeleton and the configuration solution; and generating, by the ..., ... results for the identified valid values for the unset attributes, ...., under the broadest reasonable interpretation, is fundamental economic practice and commercial or legal interactions, i.e. satisfying client  Thus, the claims are directed to certain methods of organizing human activity. 

Even further, …obtaining a set of business and technical requirements for IT infrastructure and applications as input to ...; generating, by the ..., a client business and technical requirement software model using the ... based on extending generic model constructs with constructs specific to capturing client requirements, the constructs comprising constraints, mapping and transformation rules and solution patterns from a constraints, rules and patterns repository; generating, by the ..., a draft IT solution configuration using an automated model-driven computing process that generates the draft IT solution configuration for client requirements for a target shared resource computing environment offering; generating, by the ..., a configuration solution in a formal constraint satisfaction model using formal constraint satisfaction problem solver representation based on translating, the generated draft IT solution configuration into a constraint satisfaction problem solver language of a constraint satisfaction engine that propagates values of chosen attributes in the draft IT solution configuration, identifies valid values for unset attributes, and identifies conflicts that include conflicting attributes in the generated draft IT solution configuration as a result of received edits from ...; generating, ... results using results from a formal cloud model skeleton and the configuration solution; and generating, by the ..., ... results for the identified valid values for the unset attributes, ...., under the broadest reasonable interpretation, applying constraint satisfaction problem to solve for optimal solutions, is mathematical relationships, mathematical formulas or equations, mathematical calculations. Thus, the claims are directed to mathematical concepts. 

Accordingly, the claims are directed to a mental process, certain methods of organizing human activities, and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.




Applicant submits, “…amended claims solve a technical problem and include improvements that the prior art failed to solve. Applicant notes that the improvements over the prior art may be found at least within Applicant's specification, at least, pars. 0018, 0052, and 0061...The amended claims include limitations directed to improvement of the technology field of training a model for machine learning, which results in improving predictions and also predictive precision...”. The Examiner respectfully disagrees.

As noted by Applicant’s Specification, the problem is directed to a business problem of sales, cost, pricing, billing, and fulfilling customer requirements with mathematical constraint solutions. Therefore, the claims do not solve a technical problem with a technical solution.  This business problem existed and was addressed long before the advent of computers. Therefore, the claims do not improve upon the computer technology of “machine learning”.
[0018]   One or more embodiments provide for a Cloud Solution Design Tool which is a model-driven and automated design tool for the migration of enterprise applications into cloud or shared resource computing environments. The system supports the full lifecycle of sales and technical solution design starting from client requirements to generating a deployable solution configuration, with an associated bill of material for costing/pricing. It takes the client requirements at all levels of an application stack and managed services needs at different client sites, generates a draft solution in the cloud provider offering, and then generates an itemized bill of materials for costing and pricing, along with the configuration of the solution that will be delivered to the customer. The system also offers a guided solutioning approach to enable solution architects not only to create valid solutions from scratch, but also to modify an existing solution configuration in conformance with the provider cloud offerings. 
In one embodiment, system 500 supports the full lifecycle of sales and technical solution design starting from client requirements to generating a deployable solution configuration, with an associated bill of material for costing/pricing. System 500 takes the client requirements at all levels of an application stack and managed services needs at different client sites (e.g., clients 510), generates a draft solution in the cloud provider offering, and then generates an itemized bill of materials for costing and pricing, along with an interface for the configuration of the solution that will be delivered to the customer. System 500 also offers a guided solutioning approach to enable solution architects not only to create valid solutions from scratch, but also to modify an existing solution configuration in conformance with the provider cloud offerings. 
[0061] The cloud solution design tool 630 (FIG. 6) fills the gap of cloud solution design starting from client requirements in the sales lifecycle, and offers an automated and model-driven approach for solution generation, offers guided solutioning, solution validation and costing/pricing of solutions starting from client requirements. In industry, MICROSOFT* offers MICROSOFT* assessment and planning (MAP) toolkit, which supports assessment and planning of migrating Windows-based servers to MICROSOFT* Azure platform. However, the cloud solution design tool 630 offers a generic, model-driven and automated approach for migration of application-level projects (not only VMs) to cloud environments. The cloud solution design tool 630 extensible offering language allows supporting new offerings through describing its model and constraints. 







Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive.  However, Applicant’s arguments are moot in light of new grounds of rejection established below necessitated by Applicant’s amendments. 









Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 (similarly 9 and 16) recite,
“A method for model-driven and automated generation of information technology (IT) solutions comprising: 
obtaining a set of business and technical requirements for IT infrastructure and applications as input to ...; 
generating, by the ..., a client business and technical requirement software model using the ... based on extending generic model constructs with constructs specific to capturing client requirements, the constructs comprising constraints, mapping and transformation rules and solution patterns from a constraints, rules and patterns repository; 
generating, by the ..., a draft IT solution configuration using an automated model-driven computing process that generates the draft IT solution configuration for client requirements for a target shared resource computing environment offering; 
generating, by the ..., a configuration solution in a formal constraint satisfaction model using formal constraint satisfaction problem solver representation based on translating, the generated draft IT solution configuration into a constraint satisfaction problem solver language of a constraint satisfaction engine that propagates values of chosen attributes in the draft IT solution configuration, identifies valid values for unset attributes, and identifies conflicts that include conflicting attributes in the generated draft IT solution configuration as a result of received edits from ...; 
generating, ... results using results from a formal cloud model skeleton and the configuration solution; and 
generating, by the ..., ... results for the identified valid values for the unset attributes, .... ”  

Analyzing under Step 2A, Prong 1:
The limitations regarding, …obtaining a set of business and technical requirements for IT infrastructure and applications as input to ...; generating, by the ..., a client business and technical requirement software model using the ... based on extending generic model constructs with constructs specific to capturing client requirements, the constructs comprising constraints, mapping and transformation rules and solution patterns from a constraints, rules and patterns repository; generating, by the ..., a draft IT solution configuration using an automated model-driven computing process that generates the draft IT solution configuration for client requirements for a target shared resource computing environment offering; generating, by the ..., a configuration solution in a formal constraint satisfaction model using formal constraint satisfaction problem solver representation based on translating, the generated draft IT solution configuration into a constraint satisfaction problem solver language of a constraint satisfaction engine that propagates values of chosen attributes in the draft IT solution configuration, identifies valid values for unset attributes, and identifies conflicts that include conflicting attributes in the generated draft IT solution configuration as a result of received edits from ...; generating, ... results using results from a formal cloud model skeleton and the configuration solution; and generating, by the ..., ... results for the identified valid values for the unset attributes, ...., under the broadest reasonable interpretation, may be interpreted to include a human reasonably using a human mind and with pen and paper to, obtaining a set of business and technical requirements for IT infrastructure and applications as input to ...; generating, by the ..., a client business and technical requirement software model using the ... based on extending generic model constructs with constructs specific to capturing client requirements, the constructs comprising constraints, mapping and transformation rules and solution patterns from a constraints, rules and patterns repository; generating, by the ..., a draft IT solution configuration using an automated model-driven computing process that generates the draft IT solution configuration for client requirements for a target shared resource computing environment offering; generating, by the ..., a configuration solution in a formal constraint satisfaction model using formal constraint satisfaction problem solver representation based on translating, the generated draft IT solution configuration into a constraint satisfaction problem solver language of a constraint satisfaction engine that propagates values of chosen attributes in the draft IT solution configuration, identifies valid values for unset attributes, and identifies conflicts that include conflicting attributes in the generated draft IT solution configuration as a result of received edits from ...; generating, ... results using results from a formal cloud model skeleton and the configuration solution; and generating, by the ..., ... results for the identified valid values for the unset attributes, ....; therefore, the claims are directed to a mental process. 

obtaining a set of business and technical requirements for IT infrastructure and applications as input to ...; generating, by the ..., a client business and technical requirement software model using the ... based on extending generic model constructs with constructs specific to capturing client requirements, the constructs comprising constraints, mapping and transformation rules and solution patterns from a constraints, rules and patterns repository; generating, by the ..., a draft IT solution configuration using an automated model-driven computing process that generates the draft IT solution configuration for client requirements for a target shared resource computing environment offering ... generating, ... results using results from a formal cloud model skeleton and the configuration solution; and generating, by the ..., ... results for the identified valid values for the unset attributes, ...., under the broadest reasonable interpretation, is fundamental economic practice and commercial or legal interactions, i.e. satisfying client requirements, (i.e. fulfilling contract). Thus, the claims are directed to certain methods of organizing human activity. 

Even further, …obtaining a set of business and technical requirements for IT infrastructure and applications as input to ...; generating, by the ..., a client business and technical requirement software model using the ... based on extending generic model constructs with constructs specific to capturing client requirements, the constructs comprising constraints, mapping and transformation rules and solution patterns from a constraints, rules and patterns repository; generating, by the ..., a draft IT solution configuration using an automated model-driven computing process that generates the draft IT solution configuration for client requirements for a target shared resource computing environment offering; generating, by the ..., a configuration solution in a formal constraint satisfaction model using formal constraint satisfaction problem solver representation based on translating, the generated draft IT solution configuration into a constraint satisfaction problem solver language of a constraint satisfaction engine that propagates values of chosen attributes in the draft IT solution configuration, identifies valid values for unset attributes, and identifies conflicts that include conflicting attributes in the generated draft IT solution configuration as a result of received edits from ...; generating, ... results using results from a formal cloud model skeleton and the configuration solution; and generating, by the ..., ... results for the identified valid values for the unset attributes, ...., under the broadest reasonable interpretation, applying constraint satisfaction problem to solve for optimal solution, is mathematical relationships, mathematical formulas or equations, mathematical calculations. Thus, the claims are directed to mathematical concepts. 

Accordingly, the claims are directed to a mental process, certain methods of organizing human activities, and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 9, 16: a model compiler by a design tool including a user interface, design tool that employs a processor device, model compiler, a design editor interface of the design tool, by a formal model assembler, formal model assembler, an IT solutions graphical display interface based on auto-population of, the IT solutions graphical display interface including the design editor interface, debugging processing for validation, and a solution interface page that includes processing for adding landscape and a datacenter, computer program product, a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to, An apparatus comprising: a memory configured to store instructions; and a processor configured to execute 
Claim 2, 10, 17 : IT solutions graphical display interface
Claim 3, 11, 17:  a public cloud computing environment, a private cloud computing environment and a datacenter.
model assembler, solver, IT solutions graphical display interface

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the obtaining…, to identify…, generating…,  these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – obtaining…, identify…, data output – generating….

Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure [0036] Referring now to FIG. 1, an illustrative cloud computing environment 50 is depicted. As shown, cloud computing environment 50 comprises one or more cloud computing nodes 10 with which local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C, and/or automobile computer system 54N may communicate. Nodes 10 may communicate with one another. They may be grouped (not shown) physically or virtually, in one or more networks, such as private, community, public, or hybrid clouds as described hereinabove, or a combination thereof. This allows the cloud computing environment 50 to offer infrastructure, platforms, and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device. It is understood that the types of computing devices 54A-N shown in FIG. 2 are intended to be illustrative only and that computing nodes 10 and cloud computing environment 50 can communicate with any type of computerized device over any type of network and/or network addressable connection (e.g., using a web browser). [0042] It is understood all functions of one or more embodiments as described herein may be typically performed by the processing system 300 (FIG. 3) or the autonomous cloud environment 410 (FIG. 4), which can be tangibly embodied as hardware processors and with modules of program code. However, this need not be the case for non-real-time processing. Rather, for non- real-time processing the functionality recited herein could be carried out/implemented and/or enabled by any of the layers 60, 70, 80 and 90 shown in FIG. 2. [0043] It is reiterated that although this disclosure includes a detailed description on cloud computing, implementation of the teachings recited herein are not limited to a cloud computing environment. Rather, the embodiments of the present invention may be implemented with any type of clustered computing environment now known or later developed.  [0046] Further included is at least one data server 314 coupled to the proximate network 308, which is accessible from the remote networks 302 via the gateway 301. It should be noted that the data server(s) 314 may include any type of computing device/groupware. Coupled to each data server 314 is a plurality of user devices 316. Such user devices 316 may include a desktop computer, laptop computer, handheld computer, printer, and/or any other type of logic- containing device. It should be noted that a user device 311 may also be directly coupled to any of the networks in some embodiments. [0062] FIG. 10 illustrates an example IT solutions design interface 1000, according to one embodiment. The IT solutions design interface 1000 demonstrates the use of the cloud solution design tool 630 (FIG. 6) for client requirements capture, automated solution generation, guided solution generation including value propagation, as well as conflict identification and resolution, and the generation of deployable solution configuration specifications through a number of example scenarios. The IT solutions design interface 1000 includes features, such as interfaces for managing projects, project overview, business inputs, current IT environment, solution (as shown) and output. The IT solutions design interface 1000 provides for a tabular design editor or a graphical design editor. Other features may include, but are not limited to, debug of the validator, export solution spreadsheet, and show by server. In one embodiment, the IT solutions design interface 1000 provides, on the solution interface page, for adding landscape, duplicating, toggle, delete, add SAP system and add a datacenter.  [0067] Any combination of one or more computer readable medium(s) may be utilized. The computer readable medium may be a computer readable signal medium or a computer readable storage medium. A computer readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing. [0070] Computer program code for carrying out operations for aspects of the present invention may be written in any combination of one or more programming languages…The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider). [0071] Aspects of the present invention are described below with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the invention. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. [0077] The corresponding structures, materials, acts, and equivalents of all means or step plus function elements in the claims below are intended to include any structure, material, or act for performing the function in combination with other claimed elements as specifically claimed. The description of the present invention has been presented for purposes of illustration and description, but is not intended to be exhaustive or limited to the invention in the form disclosed. Many modifications and variations will be apparent to those of ordinary skill in the art without departing from the scope and spirit of the invention. 
           .
Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20090007066A1 to Grechanik, (hereinafter referred to as “Grechanik”) in view of US Patent Publication to US20130238795A1 to Geffin et al., (hereinafter referred to as “Geffin”) 

As per Claim 1, Grechanik teaches: (currently amended): A method for model-driven and automated generation of information technology (IT) solutions comprising: 
obtaining a set of business and technical requirements for IT infrastructure and applications as input to a model compiler by a design tool including a user interface; (in at least [0038] FIG. 1 illustrates a dynamically reconfigurable applications mutable architecture (DRAMA) 100...DRAMA 100 may assist the developer to produce feature mappings 108 between features defined in the FG 104 and program 110 (e.g., program metadata from a legacy application that includes program types and objects found in a set of related applications). The feature configuration (FC) analyzer 112 may receive the constraints 106, feature mappings 108, program 110 metadata, and requested feature configuration 114 as inputs to analyze and verify the permissibility of the requested feature configuration 114. [0048] FIG. 4 shows a dynamically reconfigurable applications mutable architecture (DRAMA) user interface 228. The DRAMA user interface 228 may include a feature mapping display area 402, a feature configuration request area 404 and a permissible feature configuration display area 406. A developer may use the feature mapping display area 402 to map features to application logic (e.g., program 110 logic, application-1 408 and application-2 410) to obtain feature mappings 108. DRAMA user interface 228 may assist a developer to identify FG 104, and application-1 408 and application-2 410 metadata (e.g., application metadata-1 238 and application metadata-2 240) to include in the feature mapping display area 402 to obtain feature mappings 108, indicated by the arrow 412 and arrows 414 drawn from FG 104, and Application-1 408 and Application-2 410, respectively. [0052] DRAMA 100 employs Aspect-Oriented Programming (AOP) to provide developers with the option to weave logic (e.g., interceptor such as developer logic 230) at compile time and run-time to obtain a DRA 118
generating, by the design tool that employs a processor device, a client business and technical requirement software model using the model compiler based on extending generic model constructs with constructs specific to capturing client requirements, the constructs comprising constraints, mapping and transformation rules and solution patterns from a constraints, rules and patterns repository; (in at least [0038] DRAMA 100 may assist the developer to produce feature mappings 108 between features defined in the FG 104 and program 110 (e.g., program metadata from a legacy application that includes program types and objects found in a set of related applications). The feature configuration (FC) analyzer 112 may receive the constraints 106, feature mappings 108, program 110 metadata, and requested feature configuration 114 as inputs to analyze and verify the permissibility of the requested feature configuration 114. [0048] A developer may use the feature mapping display area 402 to map features to application logic (e.g., program 110 logic, application-1 408 and application-2 410) to obtain feature mappings 108. DRAMA user interface 228 may assist a developer to identify FG 104, and application-1 408 and application-2 410 metadata (e.g., application metadata-1 238 and application metadata-2 240) to include in the feature mapping display area 402 to obtain feature mappings 108, indicated by the arrow 412 and arrows 414 drawn from FG 104, and Application-1 408 and Application-2 410, respectively. DRAMA user interface 228 may also assist a developer to identify FG 104 include in the feature mapping display area 402 to obtain constraints 106, indicated by the arrow 416 drawn from FG 104 to constraints 106. Once a developer maps the types and variables of an application to features to obtain feature mappings 108, the remaining process of retrofitting dynamic reconfiguration capabilities into the application (e.g., program 110)  [0051] The DRAMA user interface 228 may assist a developer to locate variation points in the application logic based on the mappings between application variables and types and features in a FG (e.g., FG 300 and FG 302). Developers may use feature oriented domain analysis (FODA) 102 and tools to produce and select FGs 104 (e.g., FG 300 and FG 302). )
generating, by the design tool that employs the processor device, a draft IT solution configuration using an automated model-driven computing process that generates the draft IT solution configuration for client requirements for a target shared resource computing environment offering; (in at least [0065] The feature configuration listener 212 may monitor requests for feature configuration changes and forwards a requested feature configuration 114 to the FC analyzer 112 (816). The FC analyzer 112 may verify the permissibility of the requested feature configuration 114 (818). The FC analyzer 112 may update the permissible feature configuration 116 with the verified requested feature configuration 114 to obtain the DRA 118 (820). The FC analyzer 112 may verify the permissibility of the requested feature configuration 114 (818). The FC analyzer 112 may present a suggested feature configuration 214 where the FC analyzer 112 determines the requested feature configuration 114 to be impermissible.)
generating, by the model compiler, a configuration solution in a formal constraint satisfaction model using formal constraint satisfaction problem solver representation based on translating, the generated draft IT solution configuration into a constraint satisfaction problem solver language of a constraint satisfaction engine that propagates values of chosen attributes in the draft IT solution configuration, identifies valid values for unset attributes, and identifies conflicts that include conflicting attributes in the generated draft IT solution configuration as a result of received edits from a design editor interface of the design tool; (in at least [0037] When DRAMA changes a feature configuration (e.g., service), the advice of the corresponding aspect executes to modify the feature configuration real-time. DRAMA may employ a thread (e.g., listener) that monitors for changes to the feature configuration. [0038] The FC analyzer 112 may determine the requested feature configuration 114 permissible and update the permissible feature configuration 116 with the requested feature configuration 114 to obtain the dynamically reconfigured application (DRA) 118. However, the FC analyzer 112 may determine the requested feature configuration 114 impermissible and alert a requester of the impermissibility of the requested feature configuration 114, and consequently, not update the permissible feature configuration 116. [0048] FIG. 4 shows a dynamically reconfigurable applications mutable architecture (DRAMA) user interface 228. The DRAMA user interface 228 may include a feature mapping display area 402, a feature configuration request area 404 and a permissible feature configuration display area 406.  [0054] FIG. 5 illustrates translations of feature graphs (e.g., FG 502, FG 504, FG 506, FG 508, FG 510, FG 512, FG 514, FG 516, FG 518, and FG 520) into corresponding propositional logic formulae (PLF) and context-free grammar (CFG) constructs. Each feature graph expresses rules of interactions among features and constraints imposed on the features. [0062] FIG. 6 illustrates unsound and sound feature graphs (FG 600 and FG 602). Often developers implement logic that attaches a feature to other features at different variation points. FG 600 indicates that a developer has implemented features f1 604 and f2 608 once and attached the features to T 610 and S 608. DRAMA 100 may determine a FG to be a sound feature graph when a nonempty feature configuration exists (e.g., a feature configuration with at least one feature). FG 600 reflects an example of an unsound FG where no set of features satisfy the constraints for FG 600. [0067] FIG. 9 shows four cases of edge inductions (e.g., edge induction graphs 900, 902, 904, and 906) handled by the FC analyzer 112 using logic to analyze pathways (e.g., a pathway analyzer program). The edge inductions 902-906 shown in FIG. 9 illustrate the analysis the FC analyzer 112 may use to solve a technical problem known as the context-free language (CFL) reachability problem in order to determine the permissibility of a feature configuration...the FC analyzer 112 uses a polynomial-time dynamic programming algorithm to solve the CFL reachability problem. DRAMA 100 may transform a FOCFG grammar that expresses several feature terminals F and non-terminals N into a directed graph G with edges labelled with members of Σ=FUN and nodes representing feature terminals. Performing edge induction analysis may include determining all pairs of nodes (e.g., <fm, fk> shown in 902, <fm, fp> shown in 904) such that the analysis identifies all the paths in G between two given features. The path between given feature terminals (nodes in G) may include different feature terminals and non-terminals. [0073] Employing DRAMA 100 developers may build DRAs 118 from legacy applications (e.g., programs 110), verify the validity of a user requested combination of features (e.g., request feature configuration 114), and reconfigure DRAs 118 during run-time (e.g., using the reconfigurator 226).) 
generating, by a formal model assembler, formal model assembler results using results from a formal ... model skeleton and the configuration solution; and (in at least [0054] FIG. 5 illustrates translations of feature graphs (e.g., FG 502, FG 504, FG 506, FG 508, FG 510, FG 512, FG 514, FG 516, FG 518, and FG 520) into corresponding propositional logic formulae (PLF) and context-free grammar (CFG) constructs. Each feature graph expresses rules of interactions among features and constraints imposed on the features. A developer may map the types and variables of an application to features and employ DRAMA 100 to formalize the description of a DRA 118 to verify the properties of the DRA 118.  [0067] FIG. 9 shows four cases of edge inductions (e.g., edge induction graphs 900, 902, 904, and 906) handled by the FC analyzer 112 using logic to analyze pathways (e.g., a pathway analyzer program). The edge inductions 902-906 shown in FIG. 9 illustrate the analysis the FC analyzer 112 may use to solve a technical problem known as the context-free language (CFL) reachability problem in order to determine the permissibility of a feature configuration. [0070] FIG. 10 shows the acts that the FC analyzer 112 may take to suggest a permissible feature configuration based on a requested impermissible feature configuration. The FC analyzer 112 may calculate a suggested feature configuration 214 that most closely approximates the requested feature configuration 114 based calculating and analyzing various feature configurations considered permissible that include the greatest number of features that match the requested feature configuration 114 (1008). The FC analyzer 112 may present the suggested feature configuration 214 to the user so that the user may acknowledge and select the suggested feature configuration 214 (1010). The FC analyzer 112 may update the permissible feature configuration 116 with the suggested feature configuration 214 selected by a user (1012).)
generating, by the design tool that employs the processor device, an IT solutions graphical display interface based on auto-population of results for the identified valid values for the unset attributes, the IT solutions graphical display interface including the design editor interface, debugging processing for validation, and a solution interface page that includes processing for adding landscape and a datacenter.  (in at least [0048] FIG. 4 shows a dynamically reconfigurable applications mutable architecture (DRAMA) user interface 228. The DRAMA user interface 228 may include a feature mapping display area 402, a feature configuration request area 404 and a permissible feature configuration display area 406. A developer may use the feature mapping display area 402 to map features to application logic (e.g., program 110 logic, application-1 408 and application-2 410) to obtain feature mappings 108. DRAMA user interface 228 may assist a developer to identify FG 104, and application-1 408 and application-2 410 metadata (e.g., application metadata-1 238 and application metadata-2 240) to include in the feature mapping display area 402 to obtain feature mappings 108, indicated by the arrow 412 and arrows 414 drawn from FG 104, and Application-1 408 and Application-2 410, respectively. DRAMA user interface 228 may also assist a developer to identify FG 104 include in the feature mapping display area 402 to obtain constraints 106, indicated by the arrow 416 drawn from FG 104 to constraints 106.  [0051] The DRAMA user interface 228 may assist developers to weave the generated components (e.g., developer logic 230) into applications (e.g., program 110) automatically to obtain DRA 118, eliminating the need to modify the legacy application logic. [0071] The results of the FC analyzer 112 reflect a performance improvement over the results obtained by applying satisfiability problem solvers (SAT-solvers) such as the SatZoo SAT-solver to the context-free language (CFL) reachability problem. [0072] Table 7 shows the results of the FC analyzer 112 testing. The FC analyzer 112 testing varied the number of features, the number of S-paths that connect two selected features in the FOCFG, and measured the time taken by SatZoo to compute a configuration that contains the two features as well as the time taken by the FC analyzer 112 to determine whether a feature configuration exists that contains the two features. The FC analyzer 112 testing indicates that the FC analyzer 112 significantly outperforms the SatZoo when a feature configuration includes many features. Thus, the FC analyzer 112 provides a substantial benefit in analyzing real-world problems associated with configuring ever more complex software. [0073] DRAMA 100 reduces time, cost, and other resource expenditures associated with customizing a legacy application (e.g., program 110) so that application features can be activated, deactivated, and even altered without requiring a user to reprogram or reinstall the application. DRAMA 100 provides a developer a way to deliver DRAs 118 that enable users to switch between configurations during run-time by specifying a requested feature configuration. Employing DRAMA 100 developers may build DRAs 118 from legacy applications (e.g., programs 110), verify the validity of a user requested combination of features (e.g., request feature configuration 114), and reconfigure DRAs 118 during run-time (e.g., using the reconfigurator 226). [0074] The FC analyzer 112 identifies permissible feature configurations 116 for a product line so that vendors can offer consumers highly customizable products. The FC analyzer 112 allows vendor to offer consumers an extensive selection of feature configurations for products, accept customized feature configurations (e.g., requested feature configurations 114) from customers, and implement the features (e.g., permissible feature configurations 116) for the customer. A vendor may embed the FC analyzer 112 into a user interface that enables consumers to consider feature configurations prior to purchasing a product. The FC analyzer 112 provides an efficient approach to rapidly determine permissible feature configurations for a product line, and verify the validity of a user requested combination of features.)

Although implied, Grechanik does not expressly disclose the following features which however, is taught by Geffin:

... a formal cloud model skeleton ... (in at least [0084] DCIM Software Suite 12 a of modules is shown in FIG. 4 and may include: an Inventory Manager 14, a Facilities Manager 16, a Scenario Planner 18, a Change Planner 20, a Change Manager 22, an Operations Manager 24, an Event Monitor 26, a Virtualization Manager 28 (and potentially a Rack Power Manager, and a Configuration Manager 30). These modules integrate seamlessly with one another and provide a rich user interface, with the ability to drag and drop items, show high-fidelity images of assets and reported data, and compile user-specific views with combinations of available facilities. [0130] The DCIM Change Manager module 22 expands the planning and execution capabilities of the DCIM Change Planner module 20 to impose predefined processes or workflows on projects and communicate progress and decisions to project members...Template Workflow Processes that allow a workflow designer to design and publish workflow processes to be used by future projects. [0240] FIG. 11, the following section briefly describes one example of the components that may be used to form the MSS Engine(s) 56 and their interaction with the MSS Services 50 [0135] The DCIM Change Manager module 22 provides the ability to create a project template with user defined high level actions supported by lower level tasks provided by the DCIM Change Planner module 20. Project templates may be used to create projects when needed, where the project may follow the template pre-defined steps to completion. )


At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Grechanik by, … involve a manageability services module adapted to facilitate communication between the plurality of managed devices and a central user located remotely from the plurality of managed devices. The system may also involve a manageability engine module that communicates with the manageability services module. The manageability engine module may have an element library storing parameters associated with the plurality of managed devices, and may be configured to perform a number of useful operations such as: facilitating communication between the managed devices and the manageability services module; discovering a new managed device; and collecting, aggregating and providing real time analytics on the data collected from the managed devices. A database may be used to store data collected by the manageability engine module... hardware and software products that are designed to manage all the elements of a datacenter from a central location...DCIM Software Suite 12 a of modules is shown in FIG. 4 and may include: an Inventory Manager 14, a Facilities Manager 16, a Scenario Planner 18, a Change Planner 20, a Change Manager 22, an Operations Manager 24, an Event Monitor 26, a Virtualization Manager 28 (and potentially a Rack Power Manager, and a Configuration Manager 30). These modules integrate seamlessly with one another and provide a rich user interface, with the ability to drag and drop items, show high-fidelity images of assets and reported data, and compile user-specific views with combinations of available facilities...The DCIM Change Manager module 22 expands the planning and execution capabilities of the DCIM Change Planner module 20 to impose predefined processes or workflows on projects and communicate progress and decisions to project members...Template Workflow Processes that allow a workflow designer to design and publish workflow processes to be used by future projects...FIG. 11, the following section briefly describes one example of the components that may be used to form the MSS Engine(s) 56 and their interaction with the MSS Services 50...The DCIM Change Manager module 22 provides the ability to create a project template with user defined high level actions supported by lower level tasks provided by the DCIM Change Planner module 20. Project templates may be used to create projects when needed, where the project may follow the template pre-defined steps to completion...create customized reports, import project information in a standard format from an external source, and export project information to PDF or spreadsheet for external use..., as taught by Geffin, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Grechanik with the motivation of, …capability to manage Microsoft Windows® servers, Linux® servers, UNIX® servers, storage and serial devices, service processors, rack/environmental sensors, data center power units, cooling units, and power distribution units (PDUs), with all data being gathered by a common collection engine. It allows data center operators to have full access to monitor and control every piece of equipment in the data center...allows the data center manager to even more effectively manage and control servers and other computing/storage devices, power equipment, and cooling systems to optimize performance and energy usage...optimizes the efficient use of the hardware and software components, and which also allows real time reconfiguration of the infrastructure components of the data center to meet changing needs and demands...The ability to maximize efficiency depends upon being able to collect data from all the different components associated with the data center (i.e., IT and infrastructure), and to present the information in a useful way to the system administrators which enables them to make changes when necessary...to aid the decision-making process by providing accurate and real-time information to the system administrators in a useful and meaningful way. The bridging of the IT/infrastructure gap is crucial as the demands placed on data centers continue to grow into the future...provide sufficient information to system administrators to accomplish the needed real time management of infrastructure resources to meet the changing needs of the IT layer....providing, at the manageability engine module, real-time analytics on the data as it is collected from the plurality of managed devices...allow the datacenter manager not only to manage his/her current configuration, but to project and plan ahead for future needs, and when those needs become reality, to implement/accommodate them quickly, seamlessly and cost-effectively, as recited in Geffin.


As per Claim 2, Grechanik teaches:  (previously presented): The method of claim 1, 
wherein the set of requirements are based on business-level, hardware, network, storage, software and labor requirements, and the IT solutions graphical display interface further comprises an ... , and a function that provides display information per server. (in at least [0032] The ability to easily added and removed application services (e.g., features) allows vendors to expand the potential market of an application, because customers can order configurations that meet budget requirements. Reconfiguring applications can be done to improve performance, achieve better resource utilization, and address limited computing resources. Agile new architectures (e.g., DRAs) allow organizations to exploit services to solve resource and environmental issues (e.g., processor, memory, current user utilization constraints). [0048] FIG. 4 shows a dynamically reconfigurable applications mutable architecture (DRAMA) user interface 228. The DRAMA user interface 228 may include a feature mapping display area 402, a feature configuration request area 404 and a permissible feature configuration display area 406. A developer may use the feature mapping display area 402 to map features to application logic (e.g., program 110 logic, application-1 408 and application-2 410) to obtain feature mappings 108. DRAMA user interface 228 may assist a developer to identify FG 104, and application-1 408 and application-2 410 metadata (e.g., application metadata-1 238 and application metadata-2 240) to include in the feature mapping display area 402 to obtain feature mappings 108, indicated by the arrow 412 and arrows 414 drawn from FG 104, and Application-1 408 and Application-2 410, respectively. DRAMA user interface 228 may also assist a developer to identify FG 104 include in the feature mapping display area 402 to obtain constraints 106, indicated by the arrow 416 drawn from FG 104 to constraints 106.)

Although implied, Grechanik does not expressly disclose the following features which however, is taught by Geffin:
...export function for a solution spreadsheet... (in at least [0128] For a given project, the DCIM Change Planner module 20 also allows the user to record all project activity and notify any affected personnel of the activity. A user is notified via email once their designated task or project has been created, edited, has a conflict or is tagged as completed. In addition, the user can create customized reports, import project information in a standard format from an external source, and export project information to PDF or spreadsheet for external use.)

The reason and rationale to combine Grechanik and Geffin is the same as recited above.


As per Claim 3, Grechanik teaches: (currently amended): The method of claim 1, 
wherein the target shared resource environment comprises at least one of a public cloud computing environment, a private cloud computing environment and the datacenter. (in at least [0032] The ability to easily added and removed application services (e.g., features) allows vendors to expand the potential market of an application, because customers can order configurations that meet budget requirements. Reconfiguring applications can be done to improve performance, achieve better resource utilization, and address limited computing resources. Agile new architectures (e.g., DRAs) allow organizations to exploit services to solve resource and environmental issues (e.g., processor, memory, current user utilization constraints). (i.e. datacenter))


As per Claim 4, Grechanik teaches: (previously presented): The method of claim 3, 
wherein the draft IT solution configuration comprises a ... client solution configuration skeleton. (in at least [0054] FIG. 5 illustrates translations of feature graphs (e.g., FG 502, FG 504, FG 506, FG 508, FG 510, FG 512, FG 514, FG 516, FG 518, and FG 520) into corresponding propositional logic formulae (PLF) and context-free grammar (CFG) constructs. Each feature graph expresses rules of interactions among features and constraints imposed on the features. A developer may map the types and variables of an application to features and employ DRAMA 100 to formalize the description of a DRA 118 to verify the properties of the DRA 118.  [0067] FIG. 9 shows four cases of edge inductions (e.g., edge induction graphs 900, 902, 904, and 906) handled by the FC analyzer 112 using logic to analyze pathways (e.g., a pathway analyzer program). The edge inductions 902-906 shown in FIG. 9 illustrate the analysis the FC analyzer 112 may use to solve a technical problem known as the context-free language (CFL) reachability problem in order to determine the permissibility of a feature configuration.  [0065] The DRAMA FC analyzer 112 may verify the translation of the feature graphs to obtain a permissible features configuration 116 (814). The feature configuration listener 212 may monitor requests for feature configuration changes and forwards a requested feature configuration 114 to the FC analyzer 112 (816). The FC analyzer 112 may verify the permissibility of the requested feature configuration 114 (818). The FC analyzer 112 may update the permissible feature configuration 116 with the verified requested feature configuration 114 to obtain the DRA 118 (820). The FC analyzer 112 may verify the permissibility of the requested feature configuration 114 (818). The FC analyzer 112 may present a suggested feature configuration 214 where the FC analyzer 112 determines the requested feature configuration 114 to be impermissible.)

Although implied, Grechanik does not expressly disclose the following features which however, is taught by Geffin:
...a cloud client solution configuration skeleton... (in at least [0084] DCIM Software Suite 12 a of modules is shown in FIG. 4 and may include: an Inventory Manager 14, a Facilities Manager 16, a Scenario Planner 18, a Change Planner 20, a Change Manager 22, an Operations Manager 24, an Event Monitor 26, a Virtualization Manager 28 (and potentially a Rack Power Manager, and a Configuration Manager 30). These modules integrate seamlessly with one another and provide a rich user interface, with the ability to drag and drop items, show high-fidelity images of assets and reported data, and compile user-specific views with combinations of available facilities. [0130] The DCIM Change Manager module 22 expands the planning and execution capabilities of the DCIM Change Planner module 20 to impose predefined processes or workflows on projects and communicate progress and decisions to project members...Template Workflow Processes that allow a workflow designer to design and publish workflow processes to be used by future projects. [0240] FIG. 11, the following section briefly describes one example of the components that may be used to form the MSS Engine(s) 56 and their interaction with the MSS Services 50 [0135] The DCIM Change Manager module 22 provides the ability to create a project template with user defined high level actions supported by lower level tasks provided by the DCIM Change Planner module 20. Project templates may be used to create projects when needed, where the project may follow the template pre-defined steps to completion. )

The reason and rationale to combine Grechanik and Geffin is the same as recited above.



As per Claim 5, Grechanik teaches: (original): The method of claim 4, 
wherein the ... client solution configuration skeleton is processed by populating data objects with valid configuration data, and generating additional required constructs in an IT solution using a constraint satisfaction process. (in at least [0065] The feature configuration listener 212 may monitor requests for feature configuration changes and forwards a requested feature configuration 114 to the FC analyzer 112 (816). The FC analyzer 112 may verify the permissibility of the requested feature configuration 114 (818). The FC analyzer 112 may update the permissible feature configuration 116 with the verified requested feature configuration 114 to obtain the DRA 118 (820). The FC analyzer 112 may verify the permissibility of the requested feature configuration 114 (818).  [0071] The results of the FC analyzer 112 reflect a performance improvement over the results obtained by applying satisfiability problem solvers (SAT-solvers) such as the SatZoo SAT-solver to the context-free language (CFL) reachability problem. [0074] The FC analyzer 112 identifies permissible feature configurations 116 for a product line so that vendors can offer consumers highly customizable products. The FC analyzer 112 allows vendor to offer consumers an extensive selection of feature configurations for products, accept customized feature configurations (e.g., requested feature configurations 114) from customers, and implement the features (e.g., permissible feature configurations 116) for the customer. A vendor may embed the FC analyzer 112 into a user interface that enables consumers to consider feature configurations prior to purchasing a product. The FC analyzer 112 provides an efficient approach to rapidly determine permissible feature configurations for a product line, and verify the validity of a user requested combination of features.)

Although implied, Grechanik does not expressly disclose the following features which however, is taught by Geffin:
... cloud client solution configuration skeleton... (in at least [0084] DCIM Software Suite 12 a of modules is shown in FIG. 4 and may include: an Inventory Manager 14, a Facilities Manager 16, a Scenario Planner 18, a Change Planner 20, a Change Manager 22, an Operations Manager 24, an Event Monitor 26, a Virtualization Manager 28 (and potentially a Rack Power Manager, and a Configuration Manager 30). These modules integrate seamlessly with one another and provide a rich user interface, with the ability to drag and drop items, show high-fidelity images of assets and reported data, and compile user-specific views with combinations of available facilities. [0130] The DCIM Change Manager module 22 expands the planning and execution capabilities of the DCIM Change Planner module 20 to impose predefined processes or workflows on projects and communicate progress and decisions to project members...Template Workflow Processes that allow a workflow designer to design and publish workflow processes to be used by future projects. [0240] FIG. 11, the following section briefly describes one example of the components that may be used to form the MSS Engine(s) 56 and their interaction with the MSS Services 50 [0135] The DCIM Change Manager module 22 provides the ability to create a project template with user defined high level actions supported by lower level tasks provided by the DCIM Change Planner module 20. Project templates may be used to create projects when needed, where the project may follow the template pre-defined steps to completion. )

The reason and rationale to combine Grechanik and Geffin is the same as recited above.


As per Claim 6, Grechanik teaches: (currently amended): The method of claim 1, further comprising: 
obtaining, by the design tool that employs the model compiler, the formal ... model skeleton and a client configuration skeleton, (in at least [0054] FIG. 5 illustrates translations of feature graphs (e.g., FG 502, FG 504, FG 506, FG 508, FG 510, FG 512, FG 514, FG 516, FG 518, and FG 520) into corresponding propositional logic formulae (PLF) and context-free grammar (CFG) constructs. Each feature graph expresses rules of interactions among features and constraints imposed on the features. A developer may map the types and variables of an application to features and employ DRAMA 100 to formalize the description of a DRA 118 to verify the properties of the DRA 118.  [0067] FIG. 9 shows four cases of edge inductions (e.g., edge induction graphs 900, 902, 904, and 906) handled by the FC analyzer 112 using logic to analyze pathways (e.g., a pathway analyzer program). The edge inductions 902-906 shown in FIG. 9 illustrate the analysis the FC analyzer 112 may use to solve a technical problem known as the context-free language (CFL) reachability problem in order to determine the permissibility of a feature configuration. )
wherein the formal ... model skeleton uses the translated constraint satisfaction problem solver language; wherein the formal model assembler results are configured in the formal constraint satisfaction problem solver representation.   (in at least [0071] The results of the FC analyzer 112 reflect a performance improvement over the results obtained by applying satisfiability problem solvers (SAT-solvers) such as the SatZoo SAT-solver to the context-free language (CFL) reachability problem...The FC analyzer 112 testing employed a PLF in Conjunctive Normal Form (CNF) for the generated FOCFG written in the DIMACS graph format (i.e., a de-facto standard for encoding satisfiability problems). Using the correspondence between FOCFG and PLF, the FC analyzer 112 tester translated grammar obtained by using the FOCFG generator into a PLF in the DIMACS format.)


...formal cloud model skeleton... (in at least [0084] DCIM Software Suite 12 a of modules is shown in FIG. 4 and may include: an Inventory Manager 14, a Facilities Manager 16, a Scenario Planner 18, a Change Planner 20, a Change Manager 22, an Operations Manager 24, an Event Monitor 26, a Virtualization Manager 28 (and potentially a Rack Power Manager, and a Configuration Manager 30). These modules integrate seamlessly with one another and provide a rich user interface, with the ability to drag and drop items, show high-fidelity images of assets and reported data, and compile user-specific views with combinations of available facilities. [0130] The DCIM Change Manager module 22 expands the planning and execution capabilities of the DCIM Change Planner module 20 to impose predefined processes or workflows on projects and communicate progress and decisions to project members...Template Workflow Processes that allow a workflow designer to design and publish workflow processes to be used by future projects. [0240] FIG. 11, the following section briefly describes one example of the components that may be used to form the MSS Engine(s) 56 and their interaction with the MSS Services 50 [0135] The DCIM Change Manager module 22 provides the ability to create a project template with user defined high level actions supported by lower level tasks provided by the DCIM Change Planner module 20. Project templates may be used to create projects when needed, where the project may follow the template pre-defined steps to completion. )

The reason and rationale to combine Grechanik and Geffin is the same as recited above.



As per Claim 7, Grechanik teaches: (previously presented): The method of claim 6, further comprising 
processing the formal model assembler results by a constraint satisfaction solver that generates outputs comprising a deployment plan and the IT solutions graphical display interface. (in at least [0048] FIG. 4 shows a dynamically reconfigurable applications mutable architecture (DRAMA) user interface 228. The DRAMA user interface 228 may include a feature mapping display area 402, a feature configuration request area 404 and a permissible feature configuration display area 406. A developer may use the feature mapping display area 402 to map features to application logic (e.g., program 110 logic, application-1 408 and application-2 410) to obtain feature mappings 108. DRAMA user interface 228 may assist a developer to identify FG 104, and application-1 408 and application-2 410 metadata (e.g., application metadata-1 238 and application metadata-2 240) to include in the feature mapping display area 402 to obtain feature mappings 108, indicated by the arrow 412 and arrows 414 drawn from FG 104, and Application-1 408 and Application-2 410, respectively. DRAMA user interface 228 may also assist a developer to identify FG 104 include in the feature mapping display area 402 to obtain constraints 106, indicated by the arrow 416 drawn from FG 104 to constraints 106. [0071] The results of the FC analyzer 112 reflect a performance improvement over the results obtained by applying satisfiability problem solvers (SAT-solvers) such as the SatZoo SAT-solver to the context-free language (CFL) reachability problem. [0074] The FC analyzer 112 identifies permissible feature configurations 116 for a product line so that vendors can offer consumers highly customizable products. The FC analyzer 112 allows vendor to offer consumers an extensive selection of feature configurations for products, accept customized feature configurations (e.g., requested feature configurations 114) from customers, and implement the features (e.g., permissible feature configurations 116) for the customer. A vendor may embed the FC analyzer 112 into a user interface that enables consumers to consider feature configurations prior to purchasing a product. The FC analyzer 112 provides an efficient approach to rapidly determine permissible feature configurations for a product line, and verify the validity of a user requested combination of features.)

As per Claim 8, Grechanik teaches: (currently amended): The method of claim 7, 
wherein the design tool provides the deployment plan for migration of enterprise applications into a ... computing environment (in at least [0031] Organizations may use DRAMA to entirely replace legacy assets (e.g., legacy applications), and perform staged migrations so that an organization replaces assets gradually over a period of time. [0032] The ability to easily added and removed application services (e.g., features) allows vendors to expand the potential market of an application, because customers can order configurations that meet budget requirements. Reconfiguring applications can be done to improve performance, achieve better resource utilization, and address limited computing resources. Agile new architectures (e.g., DRAs) allow organizations to exploit services to solve resource and environmental issues (e.g., processor, memory, current user utilization constraints).)


Although implied, Grechanik does not expressly disclose the following features which however, is taught by Geffin:
...a cloud computing environment...(in at least [0240] FIG. 11, the following section briefly describes one example of the components that may be used to form the MSS Engine(s) 56 and their interaction with the MSS Services 50 [0400] The DCIM Software Suite shown in FIG. 4 allows the datacenter manager to completely control and manage every aspect of his/her enterprise, whether locally or remotely, from a graphically rich, web-based user interface (UI). The DCIM appliance 12 helps to accomplish this through the use of a single piece of hardware (either per rack, per zone or per data center), where in the past multiple hardware devices/units have been required. )

The reason and rationale to combine Grechanik and Geffin is the same as recited above.


As per Claim 9-15, 16-20 for a computer program product (see at least Grechanik [0035]) and an apparatus (see at least Grechanik [0035]), respectively, substantially recite the subject matter of Claim 1-8 and are rejected based on the same reasoning and rationale.
Conclusion
Shau, US20150264119A1, A processing device receives a first cluster management operation request, wherein the first cluster management operation request is for a deployment operation of a first cluster and comprises a cluster template, a specified number of nodes to deploy and a configuration. The processing device determines a plurality of constraints from at least one of the cluster template or the configuration. The processing device deterministically solves for and outputs a first cluster layout comprising the specified number of nodes, each of the specified number of nodes comprising a hardware type, an image type and one or more services, wherein the first cluster layout satisfies the plurality of constraints.
 Udupi, US20170149687A1, a method for cloud resource placement optimization. A resources monitor monitors state information associated with cloud resources and physical hosts in the federated cloud having a plurality of clouds managed by a plurality of cloud providers. A rebalance trigger triggers a rebalancing request to initiate cloud resource placement optimization based on one or more conditions. A cloud resource placement optimizer determines an optimized placement of cloud resources on physical hosts across the plurality of clouds in the federated cloud based on (1) costs including migration costs, (2) the state information, and (3) constraints, wherein each physical host is identified in the constraints-driven optimization solver by an identifier of a respective cloud provider and an identifier of the physical host. A migrations enforcer determines an ordered migration plan and transmits requests to place or migrate cloud resources according to the ordered migration plan.

Biran, US20120042311A1, Methods and systems for generating a placement plan for one or more virtual machines (VMs) in a computing environment are provided. The method comprises providing, to a computing system, input parameters comprising a current placement for the one or more VMs on one or more hosts in a computing network; a target placement that assigns at least one of the one or more VMs to at least another host in said one or more hosts; and a set of constraints with which both the current placement and the target placement comply.

a cloud computing system provides user extensibility by providing a plugin interface for major systems. Plugin interfaces for a compute service, object service, network service, authentication and authorization service, message service, and image service are disclosed. One or more of the plugin interfaces can be used to alter the allocation of virtual to physical resources across multiple services. Compound services and smart allocation facilities are possible with user-directed modification.

Osogami, US20120198447A1, An information processing apparatus having a prediction section that determines the predicted peak usage amount of physical resources for each time interval for individual clusters each including a plurality of virtual machines having the same function; a setting section sets a constraint that ensures that, for individual combinations of a first physical machine, a second physical machine, and a time interval, the total predicted peak usage amount of a physical resource predicted for the first physical machine if the second physical machine stops during the time interval does not exceed a physical resource amount prepared for the first physical machine; and an allocation-configuration deriving section derives an allocation configuration by calculating, in accordance with the constraint, a solution to an optimization problem for minimizing, as an objective function, the sum total of the physical resource amounts of all of physical machines to which the virtual machines are allocated.

Shahab, US20170373940A1, Techniques are described for managing compute and storage resources in a container-based, multi-tenant, computing infrastructure. In some implementations, a plurality of containers may each execute an instance of a software framework. Each container may include compute capacity and storage capacity according to the executed framework. Containers may be allocated among clusters in a multi-tenant, cloud-based computing environment based on measured demand for compute capacity and/or storage capacity in the various clusters. In some implementations, a scheduler (e.g., a Level 2 scheduler, or a scheduler of schedulers) determines whether to move compute containers between clusters within a multi-tenant environment, to provide performance improvements, resource utilization efficiency, and cost reduction within the data center, and to satisfy tenant requests for compute and/or storage resources.

A system is described that analyzes and validates network security policies associated with network devices. The system includes a compiler and a security policy analysis and validation tool. The compiler encodes a security policy associated with a network device into a predicate expressed in bit-vector logic and generates a bit-vector formula based on the predicate. The tool receives the bit-vector formula and applies a Satisfiability Modulo Theories (SMT) solver thereto to identify and enumerate solutions to the bit-vector formula. The enumerated solutions provide information about the validity of the first security policy. The solutions may be compactly enumerated in a as product of intervals or a product of unions of intervals.

Saavedra, US20160315808A1, A network system for improving network communication performance is provided. The system include at least one client site network component implemented at least at a first client site, the client site network component bonding or aggregating one or more diverse network connections so as to configure a bonded connection that has increased throughput, at least one network server component configured to connect to the client site network component using the bonded connection, the network server component automatically terminating the bonded connection and passing data traffic to the at least one network, a virtual control plane interface at the at least one network server component, and a cloud network controller configured to manage the data traffic, wherein the cloud network controller is operable to configure the virtual control plane interface to provide a priority queue for the data traffic from or to a plurality of client site network components.

 Brooks, US20150019590A1, mechanisms and methods for creating, exporting, viewing and testing, and importing custom applications in a multitenant database environment. These mechanisms and methods can enable embodiments to provide a vehicle for sharing applications across organizational boundaries. The ability to share applications across organizational boundaries can enable tenants in a multi-tenant database system, for example, to easily and efficiently import and export, and thus share, applications with other tenants in the multi-tenant environment.,

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 




/PO HAN MAX LEE/Examiner, Art Unit 3623         

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623